SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Publicly-Held Company NOTICE TO THE MARKET CSN hereby informs the market and its shareholders that yesterday (April 12, 2016) it entered into a Conduct Adjustment Agreement with the Rio de Janeiro State Environment Department, the Rio de Janeiro State Environment Control Commission and the Rio de Janeiro State Environment Institute (INEA) comprising the resolution of all pending environmental issues related to the Presidente Vargas Plant (UPV), thereby ensuring the continuation of operations at UPV. By September 2017, CSN will invest R$178 million in production process improvements and will pay R$22 million to INEA to be used in environmental programs in the Volta Redonda region. This agreement reiterates CSN’s commitment to the sustainability of its activities, the communities in Volta Redonda and surrounding region, as well as the creation of value for shareholders, employees and stakeholders. Companhia Siderúrgica Nacional São Paulo, April 13, 2016. Paulo Rogério Caffarelli Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 13, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
